Allowable Subject Matter
Claims 21-28, 30-40 are allowed.
The following is an examiner’s statement of reasons for allowance.  None of the prior art of record either individually or in combination teach the following:
	 “upon determining that that the gateway balancing recommendation requires re-balancing
for a particular future time period, periodically re-balance the plurality of gateways by analyzing
updated deconsolidation demands and updated deconsolidation capacity;  generate an updated gateway balancing recommendation for the particular future time period, the updated gateway balancing recommendation including a further gateway assignment for an exception gateway:” 
 	The present invention discloses an inland freight management module for managing inland moves of freight from a plurality of vendor supply locations to port.  The allowable feature of  “upon determining that that the gateway balancing recommendation requires re-balancing for a particular future time period, periodically re-balance the plurality of gateways by analyzing updated deconsolidation demands and updated deconsolidation capacity;  generate an updated gateway balancing recommendation for the particular future time period, the updated gateway balancing recommendation including a further gateway assignment for an exception gateway:” is not disclosed by any prior art reference.  The closest prior art, Shekar (US 20030033180 A1), discloses a system and method for optimizing resource plans across multiple networks.  The next closest prior art,  Dangat et al (US 5971585), discloses a computer implemented decision support tool that serves as a solver to generate a best can do match between existing assets and demands across multiple manufacturing facilities within boundaries established by manufacturing specifications, process flows and business policies to determine which demands can be met in what time frame.  The next closest prior art, Boarders (US 7177825), discloses an integrated system for ordering fulfillment and delivery of consumer products using a data network.  The next closest prior art, Peterkofsky (US 20060195348 A1) discloses systems and methods associated with transportation planning in light of drop trailer arrangements.  The next closest prior art, Belitz et al (US 5870715) discloses a logistics network for processing of mailed articles and method for controlling the network.  However,  Shekar, Dangat et al, Boarders, Peterkofsky, and Belitz et al all fail to disclose the feature of  “upon determining that that the gateway balancing recommendation requires re-balancing for a particular future time period, periodically re-balance the plurality of gateways by analyzing updated deconsolidation demands and updated deconsolidation capacity;  generate an updated gateway balancing recommendation for the particular future time period, the updated gateway balancing recommendation including a further gateway assignment for an exception gateway:” This distinct feature has been added to independent claims 21, 32 and 39, and renders them and all claims that depend from them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
March 21, 2022
/AKIBA K ROBINSON/
Primary Examiner, Art Unit 3628